- Provided by MZ Technologies FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2010 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrants Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A A Chilean Corporation (Sociedad Anónima Abierta) Enersis S.A. Securities Register N° 175 Santiago, April 23, 2010 Ger. Gen. N° 73/2010 Mr. Fernando Coloma C. Superintendent Superintendency of Securities and Insurance MATERIAL INFORMATION Dear Sir, In accordance with clauses 9 and 10.2 of the Securities Market Law 18,045 and General Rules N° 30 of the Superintendency of Securities and Insurance, and in the use of the faculties conferred upon me, I inform as Essential Fact: 1. In the Ordinary Shareholders Meeting of Enersis S.A. held yesterday, April 22, 2010, was elected the new Board of Directors of the Company, for a period of three years. The Board of Directors is as follows: Mr. Pablo Yrarrázaval Valdés Mr. Andrea Brentan Mr. Rafael Miranda Robredo Mr. Hernán Somerville Senn Mr. Eugenio Tironi Barrios Mr. Leonidas Vial Echeverría Mr. Rafael Fernández Morandé 2. In the Board Meeting celebrated today, was elected as Chairman of the Board and the Company , Mr. Pablo Yrarrázaval Valdés, as Vice-Chairman, Mr. Andrea Brentan , and as Secretary, Mr. Domingo Valdés Prieto. 3. Likewise, the mentioned Board Meeting agreed the designation of the Directors Committee established by Law 18,046 on Public Companies,wich is composed by the Directors, Mr. Hernán Somerville Senn, Mr. Leonidas Vial Echeverría and Mr. Rafael Fernández Morandé. In accordance with the Circular N° 1,956 of that Superintendency, we inform that the three Directors above mentioned are independent. 4. Finally, we inform that the Board of Directors of Enersis S.A. designed Mr. Leonidas Vial Echeverría as Financial Expert of the mentioned Directors' Committee. Sincerely yours, Ignacio Antoñanzas A. Chief Executive Officer c.c: Bolsa Comercio de Santiago Bolsa Electrónica de Chile Bolsa Corredores de Valparaíso Comisión Clasificadora de Riesgo Bond Holders Representative Santiago, April 23, 2010 Ger. Gen. N° 77/2010 Mr. Fernando Coloma C. Superintendent Superintendency of Securities and Insurance Av. Libertador Bernardo OHiggins 1449 Santiago ESSENTIAL FACT Dear Sir, In accordance with clauses 9 and 10.2 of the Securities Market Law 18,045 and General Rules N° 30 of the Superintendency of Securities and Insurance, and in the use of the faculties conferred upon me, I inform as Material Information that the Board of Directors of Enersis S.A. at its meeting held today, has unanimously adpted the following provisional policy with respect to habitual transactions related to the ordinary course of business, that allows the transactions with related parties without complying with the requirements and procedures set out in Nos. 1 to 7 of article 147 of Law 18,046 effective from January 1, 2010. 1.Habitual transactions are financial transactions between related parties and which are classified as trading current accounts and/or structured financial loans, carried out for the optimization of the cash management of the companies. 2.Considered as habitual are those transections of a financial nature or financial intermediation made by the Company with related parties, related with banking companies and their subsidiaries, such as fixed or variable income financial investments, currency trading, financial derivatives, swaps, agreements, time deposits, overdraft lines, loans against promissory notes, letters of credit, performance bonds, stand-by letters of credit, forward contracts, rate protection, options and futures, related operations in current accounts from the Company or other common financial Enersis S.A.s Treasury operation. 3. Considered as habitual are those transaction between related parties that are related to systems, infrastructure, data center, software, hardware and in general data administration services. 4. Related parties operations referred to financial administration, administrative services or similar, related to accounting, financial reports, fixed assets, bookkeeping of purchases and sales, treasury and banks, taxation advice, insurance, supply, comptroller and internal auditors. Sincerely, Ignacio Antoñanzas A. Chied Executive Officer c.c.: Bolsa Comercio de Santiago Bolsa Electrónica de Chile Bolsa Corredores de Valparaíso Comisión Clasificadora de Riesgo Banco Santander Santiago  Bond Holders Representative Depósito Central de Valores Enersis S.A. A Chilean Corporation (Sociedad Anónima Abierta) Securities Register N° 175 Santiago, April 23, 2010 Ger. Gen. N° 79/2010 Mr. Fernando Coloma Correa Superintendent Superintendency of Securities and Insurance Av. Libertador Bernardo OHiggins 1449 Santiago Essential Fact Dear Sir, In accordance with clauses 9 and 10.2 of Law 18,045, as well as the norm established in General Rule N° 30 of the Superintendency, and in the use of the faculties conferred upon me, I inform as Essential Fact that on the Ordinary Shareholders Meeting of Enersis S.A. held on April 22, 2010, has unanimously agreed to distribute a minimum mandatory dividend (partially integrated by Provisional Dividend N° 80) and an additional dividend , for a total of $7.1. Given that the above mentioned Provisional Dividend N° 80 was already paid during 2009, it will be distributed and paid the remaining amount of the Definitive Dividend N° 81 of $ 4.64323 per share. In addition, as provided for in Resolution 660/86 issued by the Superintendency, I hereby attache two Forms, containing information regarding the Definitive Dividend N° 81. Sincerely yours, Ignacio Antoñanzas A. Chief Executive Officer c.c.: Bolsa Comercio de Santiago Bolsa Electrónica de Chile Bolsa Corredores de Valparaíso Comisión Clasificadora de Riesgo Banco Santander Santiago  Bond Holders Representative Depósito Central de Valores SUPERINTENDENCY SECURITIES AND INSURANCE C HILE INTERNAL USE: S.V.S. OFFICE FORM N°1 DIVIDENDS DISTRIBUTION 0.01 Original Information: YES 0.02 Date: 23 /04 / 2010 (DD MM AA) 1. COMPANY IDENTIFICATION 1.01 Tax N°: 94.271.000-3 1.02 Date: 23 / 04 / 2010 (DD MM AA) 1.03 Company: ENERSIS S.A. 1.04 Securities Registry N°: 0175 1.05 Affected series: Unic . 1.06 Ticker local Exchange: ENERSIS 1.07 Individualization movement: 81 2. AGREEMENT AND AMOUNT OF THE DIVIDEND 2.01 Date of agreement: 22/ 04 / 2010 (DD MM AA) 2.02 Agreement Settlement: 1 . (1: General Shareholders Meeting / 2: Extraordinary Shareholders Meeting / 3: Board Meeting) 2.03 Amount of the dividend: 2.04 Type of currency: $ . 3. SHARES AND SHAREHOLDERS WITH RIGHTS 3.01 Number of shares: 32,651,166,465 3.02 Closing Date: 29 / 04 / 2010 (DD MM AA) 4. CHARACTERISTICS OF THE DIVIDEND 4.01 Type of dividend: 2. (1: Interim / 2: Definitive minimum by law / 3 Definitive additional or eventual) 4.02 Year Ended: 31 / 12 / 09 (DD MM AA) 4.03 Type of payment: 1 (1: In cash / 2: Optional in cash or shares of the issuance / 3: Optional in cash or shares of others companies / 4: Other) 5. PAYMENT OF THE DIVIDEND IN CASH (In cash or optional in cash or shares) 5.01 Payment in cash: 3.60945 /acc. 5.02 Type of currency: $ . 5.03 Payment Date: 06 / 05 / 2010 (DD MM AA) (CONTINUE) 6. DISTRIBUTION OF THE DIVIDEND OPTIONAL IN SHARES 6.01 Started Date: / / (DD MM AA) 6.02 Expiration Option Date: / / (DD MM AA) 6.03 Date of the distribution of shares : / / (DD MM AA) 6.04 Series to choose: (Only is the option is in shares of the issuance) 6.05 Shares post movement: (Only is the option is in shares of the issuance) 6.06 Tax N° of the Issuer: (Only is the option is in shares in which the company is holder) 6.07 Ticker local Exchange: . 6.08 Factor of shares: shares to be received by one share with rights 6.09 Share price: / acc. 6.10 Type of currency: $ . 7. OBSERVATIONS Tax Effects : The tax credit that could have this dividend will be announced promptly to shareholders Dividend : This dividend will be charged to 2009 Net Income and corresponds to 17.85% of the liquid net income for the year ended December 31, 2009, and jointly, with the Interim Dividend N°80, of $2.45677 per share, already paid, which corresponds to 12.15% of the liquid net income for the year ended December 31, 2009, constitute the minimum dividend stated by law of 30% of the liquid net income for the year ended December 2009. Hour, Place and Payment procedures : To all shareholders with its corresponding authorization, the dividend will be transfer into the bank account or saving account of the shareholder. To shareholders who asked the money by mail, the dividend will be delivered with a nominated check to the shareholders address posted in the Shareholders Registration. To shareholders who get it directly, they must do it in Banks labor days from M ay 6, 2010, in any branch of Banco de Crédito e Inversiones, BCI, within the country from Monday to Friday, between 9:00 to 14:00. This last option will be used by all shareholders with no specific indication and for those whose bank accounts notified verification problems. In cases in which checks are sended back from the Post Office or DCV Registros S.A., they will be maintained in custody until they are requested by shareholders. Newspaper and Publication Date : The publication of the dividend announcement, will be made in El Mercurio of Santiago newspaper, on April 27, 2010. Type of Entity : Publicly Held Limited NOTE : In December 17, 2009 the company paid shareholders the Interim Dividend N°80, of $2.45677 per share, charged to the year 2009. This Interim Dividend corresponds to 12.15% of the 2009 liquid Net Income. Declaration: "The information contained in this form is exact and correct, therefore, I assume the corresponding legal responsibility. SUPERINTENDENCY SECURITIES AND INSURANCE C HILE INTERNAL USE: S.V.S. OFFICE FORM N°1 DIVIDENDS DISTRIBUTION 0.01 Original Information: YES 0.02 Date: 23 / 04 / 2010 (DD MM AA) 1. COMPANY IDENTIFICATION 1.01 Tax N°: 94.271.000-3 1.02 Date: 23 / 04 / 2010 (DD MM AA) 1.03 Company: ENERSIS S.A. 1.04 Securities Registry N°: 0175 1.05 Affected series: Unic . 1.06 Ticker local Exchange: ENERSIS 1.07 Individualization movement: 81A 2. AGREEMENT AND AMOUNT OF THE DIVIDEND 2.01 Date of agreement: 22/ 04 / 2010 (DD MM AA) 2.02 Agreement Settlement: 1 . (1: General Shareholders Meeting / 2: Extraordinary Shareholders Meeting / 3: Board Meeting) 2.03 Amount of the dividend: 33,754,122,868_ 2.04 Type of currency: $ . 3. SHARES AND SHAREHOLDERS WITH RIGHTS 3.01 Number of shares: 32,651,166,465 3.02 Closing Date: 29 / 04 / 2010 (DD MM AA) 4. CHARACTERISTICS OF THE DIVIDEND 4.01 Type of dividend: 3. (1: Interim / 2: Definitive minimum by law / 3 Definitive additional or eventual) 4.02 Year Ended: 31 / 12 / 09 (DD MM AA) 4.03 Type of payment: 1 (1: In cash / 2: Optional in cash or shares of the issuance / 3: Optional in cash or shares of others companies / 4: Other) 5. PAYMENT OF THE DIVIDEND IN CASH (In cash or optional in cash or shares) 5.01 Payment in cash: 1.03378 /acc. 5.02 Type of currency: $ . 5.03 Payment Date: 06 / 05 / 2010 (DD MM AA) (CONTINUE) SIGNATURE OF THE LEGAL REPRESENTATIVE : . NAME OF THE LEGAL REPRESENTATIVE : IGNACIO ANTOÑANZAS ALVEAR 6. DISTRIBUTION OF THE DIVIDEND OPTIONAL IN SHARES 6.01 Started Date: / / (DD MM AA) 6.02 Expiration Option Date: / / (DD MM AA) 6.03 Date of the distribution of shares : / / (DD MM AA) 6.04 Series to choose: (Only is the option is in shares of the issuance) 6.05 Shares post movement: (Only is the option is in shares of the issuance) 6.06 Tax N° of the Issuer: (Only is the option is in shares in which the company is holder) 6.07 Ticker local Exchange: . 6.08 Factor of shares: shares to be received by one share with rights 6.09 Share price: / acc. 6.10 Type of currency: $ . 7. OBSERVATIONS Tax Effects : The tax credit that could have this dividend will be announced promptly to shareholders. Dividend : This dividend will be charged to 2009 Net Income and corresponds to 5.11% of the liquid net income for the year ended December 31, 2009. Hour, Place and Payment procedures : To all shareholders with its corresponding authorization, the dividend will be transfer into the bank account or saving account of the shareholder. To shareholders who asked the money by mail, the dividend will be delivered with a nominated check to the shareholders address posted in the Shareholders Registration. To shareholders who get it directly, they must do it in Banks labor days from M ayo 6, 2009, in any branch of Banco de Crédito e Inversiones, BCI, within the country from Monday to Friday, between 9:00 to 14:00. This last option will be used by all shareholders with no specific indication and for those whose bank accounts notified verification problems. In cases in which checks are sended back from the Post Office or DCV Registros S.A., they will be maintained in custody until they are requested by shareholders. Newspaper and Publication Date : The publication of the dividend announcement, will be made in El Mercurio of Santiago newspaper, on April 27, 2010. Type of Entity : Publicly Held Limited NOTE : In December 17, 2009 the company paid shareholders the Interim Dividend N°80, of $2.45677 per share, charged to the year 2009. This Interim Dividend corresponds to 12.15% of the 2009 liquid Net Income. Declaration: "The information contained in this form is the exact and correct, therefore, I assume the corresponding legal responsibility. SIGNATURE OF THE LEGAL REPRESENTATIVE : . NAME OF THE LEGAL REPRESENTATIVE : IGNACIO ANTOÑANZAS ALVEAR SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Ignacio Antoñanzas Title: Chief Executive Officer Date:April 23, 2010
